PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,526
Filing Date: 20 Jun 2014
Appellant(s): Mallet et al.



__________________
Megan B. Doughty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 16-18, 22, 28-30, 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 16-18, 22, 28-30, 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having colon cancer.”  The specification provides literal support of suspected on page 21 recites, “By way of example, the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”  The specification does not provide any standard by which to differentiate a subject suspected of having colon cancer, from a subject with colon cancer, from a subject without colon cancer.  The examples of the specification exemplify samples from subjects with colon cancer or without colon cancer.  The appeal brief of 4/1/2020 asserts none of the prior art teaches human subject suspected of having colon cancer (page 4).  The brief on page 15 asserts the specification in vitro methods for diagnosis and prognosis and asserts prognosis requires diagnosis. However it is noted a subject that has not been diagnosed with colon cancer has a good prognosis. The specification provides no guidance as to if a subject diagnosed with colon cancer is encompassed by suspected of having colon cancer.  Further Burt (gastroenterology (2000) volume 199, pages 837-853) teaches, “ Colorectal cancer screening is defined as testing asymptomatic individuals for the presence of colorectal cancer or adenomatous polyps. Symptomatic persons should be evaluated on the basis of their symptoms. Follow-up of patients after polyps or cancer is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8 and 22 is/are rejected under pre-AIA  35 U.S.C. 102B as being anticipated by Von Knebel Doeberitz)(EP 1 338 606A1, 2003).
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or absence of at least two RNA transcriptscomprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3”  encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language  of “detecting, in the biological sample, the presence or absence of at least two RNA transcriptscomprising a first RNA transcript expressed by a first nucleic acid sequence a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having colon cancer.”  The specification recites, “suspect” once on paragraph 0039 PGPUB (page 21 of the specification) and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from colon cancer.  Thus the broadest reasonable interpretation of suspected of having colon cancer is any subject that is being tested for colon cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  Further the claims set forth comprising language and thus allow for inclusion of additional step 
Von Knebel  Doeberitz teaches, “A lot of studies have been performed on the relation between HERVs and malignant diseases. Activation of HERVs in tumors was described for human HERV-K, HERV-H, MMTV, HERV-E, HERV-A and for ERVs in mouse and rat (Yang 2000, Guillem 1988). HERV-K genes were found expressed mainly in teratocarcinoma (Lower 1993, Bieda 2001), but also in other cell lines (Kim 2001) and in germ cell tumors (Herbst 1999) by several groups. HERV-K /HTDV were described to be higher expressed in testicular tumors as compared to normal testis, and 
Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2).  Von Knebel  Doeberitz teaches diagnosis comprises detecting the level of HERV-H in a sample (0080).  Von Knebel  Doeberitz teaches the sample being analyzed can be by endoscopic means including needle biopsies (0084).  Von Knebel Doeberitz teaches detection of nucleic acids by a probe or PCR (0086).
HERV-H (figure 1 of Von Knebel Doeberitz ) that includes nucleotides 650-709, 770-802 with 100% identify to instant SEQ ID NO 3 .  
Von Knebel  Doeberitz thus teaches obtaining a sample from a subject for detecting gastrointestinal cancer (which includes colon cancer) the sequence of figure 1 (which comprises nucleotides 434-1255 of claimed SEQ ID NO 2 and  nucleotides 770-802 of SEQ ID NO 3). Thus Von Knebel  Doeberitz anticipates the claim 1.
With regards to claims 2-3, Von Knebel  Doeberitz teaches diagnosis comprises detecting the level of HERV-H in a sample (0080).  Von Knebel  Doeberitz teaches the sample being analyzed can be by endoscopic means including needle biopsies (0084).  The nucleotides 245-298  of figure 1  of (SEQ ID NO 1) of Von Knebel  Doeberitz comprises nucleotides 660-714 of SEQ ID NO 8 of the instant claims.  Thus anticipating the claims.

With regards to claims 6-7, Von Knebel Doeberitz teaches detection of nucleic acids by a probe or PCR (0086).
With regards to claim 8, 22 Von Knebel Doeberitz amplification of cDNA by PCR (0095).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3,5-8, 22, 29, 32is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang et al (Biochemical and Biophysical Research Communications (2009) volume 382, pages 468-472) and Burt (Gastroenterology (2000) volume 199, pages 837-853).
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or absence of at least two RNA transcripts
The claims are not limited to any kind of detection.  Further the language  of “detecting, in the biological sample, the presence or absence of at least two RNA transcripts
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having colon cancer.”  The specification recites, “suspect” once on paragraph 0039 PGPUB (page 21 of the specification) and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from colon cancer.  Thus the broadest reasonable interpretation of suspected of having colon cancer is any subject that is being tested for colon cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  Further the claims set forth comprising language and thus allow for inclusion of additional step 
Liang teaches, “There are reports indicating that up-regulation of HERV-H is associated with colorectal cancer. Using suppression subtractive hybridization, one st column, top of second). Liang teaches, “Our results indicate HERV-HX is up-regulated in colon tumor samples.” (page 472, 1st column). Liang teaches GenBank Accession number EF194101.1 which has 99% identity with nucleotides 343-5803 with SEQ ID NO2 of the instant specification. EF194101.1 nucleotides1663-1772 are identical to SEQ ID NO 3 nucleotides 1807-1866.
	With regards to claims 2-3, Liang teaches EF1940101.12840-2919 are identical to nucleotides 3235-3314 of SEQ ID NO 8.
Liang does not specifically teach is subjects suspected of having colon cancer.  
	However, Burt (gastroenterology (2000) volume 199, pages 837-853) teaches, “ Colorectal cancer screening is defined as testing asymptomatic individuals for the presence of colorectal cancer or adenomatous polyps. Symptomatic persons should be evaluated on the basis of their symptoms. Follow-up of patients after polyps or cancer is considered surveillance and will not be covered in this review.”  (page 838 top). Burt teaches, “There is ample evidence that most colon cancers arise from preexisting adenomatous polyps.”(839, 1st column, 1st full paragraph).
	Therefore it would have been prima facie to obvious to one of ordinary skill in the art at the time the invention was made to screen biological samples obtained from 
	With regards to claims 5-8, 22,  Liang teaches detection of HERV-HX by RT-PCR, which is reverse transcriptase PCR which detects RNA by reverse transcribing an mRNA to a cDNA and amplifying by use of primers.
	With regards to claim 29, 32 Liang teaches determining amount of mRNA by RT-PCR comprising sequences from each SEQ ID NO.
	With regards to claim 35, amplification by RT_PCR is less than 285 specific binding pairs.
Claim 1, 5-8,  22, 28-30, 32-33, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Knebel  Doeberitz)(EP 1 338 606A1, 2003) and Liang et al (Biochemical and Biophysical Research Communications (2009) volume 382, pages 468-472).
This rejection is drawn to the interpretation the claims require the first transcript and second transcript are transcribed from two different genomic locations.
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3”  encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language  of “detecting, in the biological sample, the presence or absence of at least two RNA transcriptscomprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having colon cancer.”  The specification recites, “suspect” once on paragraph 0039 PGPUB (page 21 of the specification) and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from colon cancer.  Thus the broadest reasonable interpretation of suspected of having colon cancer is any subject that is being tested for colon cancer by having a biopsy.

Von Knebel  Doeberitz teaches, “A lot of studies have been performed on the relation between HERVs and malignant diseases. Activation of HERVs in tumors was described for human HERV-K, HERV-H, MMTV, HERV-E, HERV-A and for ERVs in mouse and rat (Yang 2000, Guillem 1988). HERV-K genes were found expressed mainly in teratocarcinoma (Lower 1993, Bieda 2001), but also in other cell lines (Kim 2001) and in germ cell tumors (Herbst 1999) by several groups. HERV-K /HTDV were described to be higher expressed in testicular tumors as compared to normal testis, and an immune reaction of patients against HERV gag and env proteins was observed, that resolved after tumor resection (Boller 1997). HERV-K env was also found expressed in breast cancer cell lines and in primary tumor samples from breast cancer (Wang- Johanning 2001).(007)
Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2).  Von Knebel  Doeberitz teaches diagnosis comprises detecting the level of HERV-H in a sample (0080).  Von Knebel  Doeberitz teaches the sample being analyzed can be by endoscopic means including needle biopsies (0084).  Von Knebel Doeberitz teaches detection of nucleic acids by a probe or PCR (0086).
HERV-H (figure 1 of Von Knebel Doeberitz ) that includes nucleotides 650-709, 770-802 with 100% identify to instant SEQ ID NO 3 .  

Von Knebel  Doeberitz does not specifically teach detection of a second transcript transcribed from a different location.
However, Liang teaches, “There are reports indicating that up-regulation of HERV-H is associated with colorectal cancer. Using suppression subtractive hybridization, one HERV-H was found to be up-regulated in colorectal adenoma and tumor tissues but not expressed in adjacent normal tissues [7]. An analysis on expression of HERV-H env performed by searching EST databases found that colon tumor cDNA libraries generated the most hits [8]. Multiplex degenerate PCR assays also indicated that HERV-H is uniquely increased in colon tumor but not in tumors of breast, lung, prostate, testis, uterus, or corresponding normal tissues [9].”(468, bottom 1st column, top of second). Liang teaches, “Our results indicate HERV-HX is up-regulated in colon tumor samples.” (page 472, 1st column). Liang teaches GenBank Accession number EF194101.1 which has 99% identity with nucleotides 343-5803 with SEQ ID NO2 of the instant specification. EF194101.1 nucleotides1663-1772 are identical to SEQ ID NO 3 nucleotides 1807-1866.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat the sequences of Von Knebel  Doeberitz and Liang in samples of subjects suspected of having colon cancer.  The artisan would be motivated to detect the sequences of Von Knebel  Doeberitz and Liang to determine 
With regards to claims 2-3, Von Knebel  Doeberitz teaches diagnosis comprises detecting the level of HERV-H in a sample (0080).  Von Knebel  Doeberitz teaches the sample being analyzed can be by endoscopic means including needle biopsies (0084).  The nucleotides 245-298  of figure 1  of (SEQ ID NO 1) of Von Knebel  Doeberitz comprises nucleotides 660-714 of SEQ ID NO 8 of the instant claims.  Thus anticipating the claims.
With regards to claim 5, Von Knebel  Doeberitz teaches the nucleic acid target is mRNA (0086). 
With regards to claims 6-7, Von Knebel Doeberitz teaches detection of nucleic acids by a probe or PCR (0086).
With regards to claim 8, 22 Von Knebel Doeberitz amplification of cDNA by PCR (0095).
With regards to claim 29, 32 Liang teaches determining amount of mRNA by RT-PCR comprising sequences from each SEQ ID NO.
	With regards to claim 35, amplification by RT_PCR is less than 285 specific binding pairs.
Claims 1, 5-8,  22, 28-30, 32-33, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Knebel  Doeberitz)(EP 1 338 606A1, 2003), Liang et al (Biochemical and Biophysical Research Communications (2009) volume 382, pages 468-472), Gimenez (Nucleic acid research (2010) volume 38, pages 2229-2246),   .
This rejection is drawn to the interpretation the claims require the first transcript and second transcript are transcribed from genomic locations encompassing the SEQ ID NO recited in the claims.
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or absence of at least two RNA transcriptscomprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language  of “detecting, in the biological sample, the presence or absence of at least two RNA transcriptscomprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2. and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” allows for the broadest reasonable interpretation of the detection of fragments of 
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having colon cancer.”  The specification recites, “suspect” once on paragraph 0039 PGPUB (page 21 of the specification) and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from colon cancer.  Thus the broadest reasonable interpretation of suspected of having colon cancer is any subject that is being tested for colon cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  Further the claims set forth comprising language and thus allow for inclusion of additional step 
Von Knebel  Doeberitz teaches, “A lot of studies have been performed on the relation between HERVs and malignant diseases. Activation of HERVs in tumors was described for human HERV-K, HERV-H, MMTV, HERV-E, HERV-A and for ERVs in mouse and rat (Yang 2000, Guillem 1988). HERV-K genes were found expressed mainly in teratocarcinoma (Lower 1993, Bieda 2001), but also in other cell lines (Kim 2001) and in germ cell tumors (Herbst 1999) by several groups. HERV-K /HTDV were described to be higher expressed in testicular tumors as compared to normal testis, and an immune reaction of patients against HERV gag and env proteins was observed, that resolved after tumor resection (Boller 1997). HERV-K env was also found expressed in 
Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2).  Von Knebel  Doeberitz teaches diagnosis comprises detecting the level of HERV-H in a sample (0080).  Von Knebel  Doeberitz teaches the sample being analyzed can be by endoscopic means including needle biopsies (0084).  Von Knebel Doeberitz teaches detection of nucleic acids by a probe or PCR (0086).
HERV-H (figure 1 of Von Knebel Doeberitz ) that includes nucleotides 650-709, 770-802 with 100% identify to instant SEQ ID NO 3 .  
Von Knebel  Doeberitz thus teaches obtaining a sample from a subject for detecting gastrointestinal cancer (which includes colon cancer) the sequence of figure 1 (which comprises nucleotides 434-1255 of claimed SEQ ID NO 2 and  nucleotides 770-802 of SEQ ID NO 3). 
Liang teaches, “There are reports indicating that up-regulation of HERV-H is associated with colorectal cancer. Using suppression subtractive hybridization, one HERV-H was found to be up-regulated in colorectal adenoma and tumor tissues but not expressed in adjacent normal tissues [7]. An analysis on expression of HERV-H env performed by searching EST databases found that colon tumor cDNA libraries generated the most hits [8]. Multiplex degenerate PCR assays also indicated that HERV-H is uniquely increased in colon tumor but not in tumors of breast, lung, prostate, testis, uterus, or corresponding normal tissues [9].”(468, bottom 1st column, top of st column). Liang teaches GenBank Accession number EF194101.1 which has 99% identity with nucleotides 343-5803 with SEQ ID NO2 of the instant specification. EF194101.1 nucleotides1663-1772 are identical to SEQ ID NO 3 nucleotides 1807-1866.
While Von Knebel  Doeberitz and Liang teach HERV sequences known to be transcribed and correlated with colon cancer, Van Knebel  Doeberitz and Liang do not specifically teach sequences transcribed from SEQ ID NO 2 and SEQ ID NO 3.
GenBank Accession AC079264.23  GI:14670062 comprises SEQ ID NO 2 (9156-15001) and teaches nucleotides 9155-15893 have LTR and HERV sequences.
 GenBank accession number AL121761.5  GI:7161782 comprises SEQ ID NO 3 (nucleotides 53140-48412) and teaches nucleotides 48414-53141 comprise HERV and LTR.
Lower teaches, “HERVs (see Table 2) have been discovered as a result of different experimental approaches. Screening human genomic libraries under low-stringency conditions with probes derived from animal retroviruses has allowed the isolation and characterization of multiple, albeit defective, proviruses, representing different families [e.g., HERV-E (17), HERV-R (13), HTDV/HERV-K (21)]. Other approaches relied on the use of oligonucleotides with homology to viral primer binding sites (HERV-P; ref. 20). Furthermore, HERV families were detected by chance during analyses of human gene loci [HERV-H (11), ERV-9 (14), HERV-I (18)]. Table 2 summarizes some of the characteristics of these HERV families.” (5178, 2nd column). 
Gimenez further teaches development of a microarray to examine HERV transcriptional activity  of different families of HERV (2230, 2nd column).  Gimenez teaches analysis of expression of HERV in colon tumor and normal samples and lists HERV reference sequences analyzed (materials and methods, 2230, 2nd column and table 1).  Gimenez teaches detection of HERV-H in colorectal cancer (2234, 1st column). Gimenez teaches different HERV-H with statistically significant regulation in colon tumors (table 2), Gimenez teaches the detection of the 100 most significant probe sets in colon tumors and normal tumors (figure 1).
Paces teaches a database of HERV sequences was maintained prior to the filing of the instant application.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect the presence or absence of transcription from additional HERV sequences known in the art such as GenBank Accession AC079264.23  GI:14670062 nucleotides 9155-15893 have LTR and HERV sequences and GenBank accession number AL121761.5  GI:7161782 nucleotides 48414-53141 comprise HERV and LTR. In addition to the sequences taught by Von Knebel  Doeberitz and Liang in subjects suspected of having colon cancer.  The artisan would be motivated to examiner additional HERV sequences with LTR and region of identity to the sequences of Liang and Knebel  Doeberitz as the art demonstrates numerous HERV sequences were known and expressed in subjects with colon cancer.  Further the artisan would be motivated as the biopsy would allow the artisan to .

 (2) Response to Argument
Response to Arguments 112(a)
The 112 (a) rejection is presented as applicant has one recitation of “suspected of” and it is limited to subjects suspected of suffering from colon cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. 
The response traverses the rejection asserting the rejection does not have reasonable basis based on the teachings of page 21, lines 1-19.  The cited section 
    PNG
    media_image2.png
    534
    651
    media_image2.png
    Greyscale

The cited portion specifically states,” By way of example, the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”(emphasis added by the examiner).  Thus the only time the specification recites suspected of suffering from colon cancer is with respect to a subject having biopsy.  However, the claims are broader than this based on arguments of applicant.

The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.

In the instant situation the appeal brief is suggesting the examiner and thus the board ignore the teachings of the specification and afford the claim a broader meaning than the specification suggests is encompassed. 
Further the brief suggests that “suspected” be given its ordinary and customary definition, but fails to provide how this is consistent with the teachings of the specification, MPEP, or case law.
The brief continues by asserting the rejection claiming that, “suspected of having colon cancer” does not support for the full range of possibilities is legally and factually incorrect.  The response continues by asserting information which is well known need not be disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as this is contrary to the fact pattern in the instant case.  As detailed previously the only recitation of “suspected of suffering colon cancer” is with 
The terminology suspected of having colon cancer first appeared in the claims 4/14/2016 and the examiner asserted this was broad in the final action of 6/1/2016 by asserting “suspected of having colon cancer is any subject having a colon”, (page 36).  Applicant did not provide any arguments to this assertion until the response of 4/4/2019 (page 7 file wrapper). In this response and all subsequent responses have argued that suspected of having colon cancer excluded those that are diagnosed with colon cancer, but merely providing the opinion of the representative.
The brief continues by again providing the representatives opinion of what they would like the “suspected of having colon cancer” to mean, but ignore the teachings of the specification or the breadth the rejections initially presented in prosecution.  The brief continues to carve out their own narrow construction of the limitation, to fit what they would like the limitation to mean.  
The response continues providing arguments with respect to applicant’s possessed the invention by asserting the specification provides for samples other than a biopsy on page 21 including biological fluid, blood, urine, etc.  This argument has been thoroughly reviewed but is not considered persuasive as merely setting forth samples other than a biopsy does not change the lone teaching of the specification with respect to,”the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”(emphasis added by the examiner)

The brief continues by asserting the rejection asserts that suspected of having colon cancer includes subjects having colon cancer.  This argument has been thoroughly reviewed but is not considered persuasive as this is factually in correct.  The rejection asserts that based on the teachings of the specification “suspected of having colon cancer” is limited to subjects having a biopsy and applicant’s arguments are an attempt to broaden the scope of the claim form the context set forth in the specification.
The brief continues by providing arguments with respect to how prognosis and diagnosis are related. These arguments are noted, but are not persuasive as the relationship of prognosis with diagnosis, has nothing to do with the written description.  
Thus the brief provides the representative’s opinion of what they would like “suspected of having colon cancer” to require, which is inconsistent with the only recitation of “suspected of having colon cancer” in the specification.  Further, applicant has in prosecution argued that suspected of having colon cancer does not encompass subjects with colon cancer or any subject that has a colon, but has provided no blaze markers to this interpretation, other than that is what they wish it to mean.
Response to Arguments 112(b)

The brief traverses the rejection asserting the rejection does not demonstrate there is more than one interpretation of the “suspected of having colon cancer.”  This argument is inconsistent with applicant’s own arguments of record.  The brief argues in response to the written description rejection that it is not limited to subjects having a biopsy for colon cancer as disclosed in the specification.  The brief further argues it does not include subjects that have been diagnosed as having colon cancer.  In the response of 4/4/2019 applicant’s argued that assaying anyone with a colon was too broad.  Thus the brief and prosecution history as a whole demonstrate the metes and bounds are unclear.  
The response continues by asserting MPEP 2173.02(I) requires that claims are given the broadest reasonable interpretation given to it by one of skill in the relevant art.  This argument has been thoroughly reviewed but is not considered persuasive as the MPEP 2173.02(II) (A) requires part of the judgement is based on the content of the application disclosure (b) the teachings of the prior art and (C) the claim interpretation of one of ordinary skill in the pertinent art.  The brief continues by providing representatives interpretation of what they wish the limitation required, “  , a patient suspected of having colon cancer can be understood as a patient for whom there is some reason to suspect colon cancer, such as a patient undergoing diagnostic testing for colon cancer. Such a patient is readily distinguishable from a patient diagnosed with colon cancer and a patient either not suspected of having colon cancer (e.g., a healthy patient for whom there is no reason to suspect colon cancer) or confirmed not to have the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”(emphasis added by the examiner).  The brief has failed to substantiate the assertion by demonstrating the prior art was consistent with the alleged interpretation.  Further the brief has provided no evidence of how one of skill in the art would interpret the limitation.  
The brief continues by asserting, “According to MPEP §2111.01(1), “[ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” The plain meaning of “suspect” is to have an idea or impression of the existence, presence, or truth of something without certain proof. This definition is consistent with the Merriam Webster definition provided by the Examiner. It follows that the plain meaning of “suspected of having colon cancer” excludes confirmed or proven diagnoses.”  This via footnote, as in the brief of 4/1/2020, references a definition that has not properly been submitted as evidence in the instant file wrapper.  
The brief continues by asserting, “Burt is a review article that describes various preventative screenings for colon cancer, such as colonoscopies, which are performed on asymptomatic individuals. According to Burt, such asymptomatic individuals are treated differently than symptomatic individuals, for whom there is a reason to suspect 
The brief continues by arguing the context of the disclosure is consistent with the interpretation set forth by counsel.  This is confusing as the only recitation is suspected of having on page 21 of the specification, ”the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”(emphasis added by the examiner).  Thus the specification clearly indicates it encompasses a subject having a biopsy, which most people would not undergo as a first screening for colon cancer, due to the invasiveness and potential complications.  

 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”
	The brief concludes the arguments with respect to the 112(b) rejection by reiterating the representatives opinion of what they want the limitation to mean.
	In conclusion, the prosecution record clearly demonstrates there are multiple interpretations of “suspected of having colon cancer.”  The brief has provided the representative’s opinion of what they would like the limitation to require or be limited to.  However, this limitation is inconsistent with the teachings of the specification.  Further the brief and prosecution record have failed to provide any evidence the interpretation of the representative are consistent with the specification,  prior art or with one of ordinary skill in the art.  Thus the rejection is maintained.
Response to 102 Arguments
Before responding to the specific arguments of the appeal brief the breadth of the claim and teaching of specification.  
	First the claim are drawn to and detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcript expressed by a second nucleic acid sequence having at least 
	Further while the claims require detecting the presence or absence of the recited SEQ ID NO.  The claim merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
	Thus the claims encompass any means of detecting the recited SEQ ID NO by any means encompassing a primer or probe to a distinct region.  The brief alleges the teachings of Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2 and HERV-H (figure 1 of Von Knebel Doeberitz ) that includes nucleotides 650-709, 770-802 with 100% identify to instant SEQ ID NO 3) would not allow for the detection of “a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment as the applicant deleted  full-length to address the 112(a) rejection in the response of 8/5/2017.  The specifications teachings are limited to ““The samples analyzed using the HERV-V2 high-density chip correspond to RNAs extracted from tumors and to RNAs extracted from the healthy tissues adjacent to these tumors. The tissues analyzed are the prostate, with breast, ovary, uterus, colon, lung, testicle 
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification teaches the RNA was fragmented prior to hybridization and thus would not detect sequences of several 7 or more kilobases of RNA with 99% identity to the claimed SEQ ID NO.
The brief provides no evidence how the sequences of greater than 25 nucleotides in the claimed SEQ ID NO would not detect the presence or absence a fragment of the recited SEQ ID NO, or how a nucleotide sequence of GenBank 
Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification merely asserts 25 nucleotides of the recited SEQ ID NO were identified by bioinformatics to allegedly be specific for the SEQ ID NO and identified the presence of the SEQ ID NO by hybridization to 25 nucleotides of such array.  
The brief attempts to imply the 25 nucleotide probes of the microarray of the specification allow for the selective detection of the recited SEQ ID NO, or a selective function specific for the recited SEQ ID NO.  However, the brief, specification, and/or the prosecution record do not provide the sequences of the probes of the array used in the application or any evidence of selectivity relative to the sequences taught by the prior art.  Further there is no evidence the 25 nucleotide probes function better or more selectively than the much nucleotide sequences cited.
Further the brief asserts unpredictability of the claim.  However, the brief has not provided any unpredictability of the active steps of the claim of obtaining a sample and detecting.  One of skill in the art recognizes obtaining a sample and detecting the presence or absence of a nucleic acid to be predictable, absent evidence to the contrary.  No such evidence has been provided.
The brief on page 14 asserts the claims recite, “detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA 
The brief on page 15 asserts the prior art references are entirely unrelated to detecting RNA expression of the recited sequences in a patient suspected of having colon cancer.  The brief continues by asserting Von Knebel Doeberitz does not specifically teach the SEQ ID NO of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2 and HERV-H 
The brief continues by asserting , “As set forth in the beginning of the rejection, the rejection is premised on an erroneous interpretation of the claims as encompassing the detection of fragments of the recited RNA sequences or fragments of SEQ ID NOs: 2 and 3. See Office Action, p. 6, last two paragraphs, and page 7, first paragraph. However, as discussed above the claims recite detecting first and second RNA transcripts expressed by SEQ ID NOs: 2 and 3 (or sequences having at least 99% identity therewith), not any sequence that happens to contain an identical section nucleotides corresponding to less than 99% of SEQ ID NOs: 2 and 3.”.  This argument has been thoroughly reviewed but is not considered persuasive as the claim requires, “the presence or absence of at least two RNA transcripts by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  Thus the claim requires a first and second nucleic that are expressed by sequences having 99% identity to SEQ ID NO 2 and 3, not that the sequence being detected is 99% identical to SEQ ID NO 2 and 3.  Further the claims specifically encompass recites, “the presence or absence” and thus do not require the presence to which applicant’s arguments are limited.  As noted above the briefs arguments are inconsistent with the teachings of the specification.  

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).

	In the instant case the brief wants the examiner to interpret the claims in a vacuum in such a manner that is advantageous to applicant.  However, the teachings of 
 The brief on page 17 asserts the rejection is conflating detecting with amplification or hybridization.   Example 1 in the specification used a microarray including 25-mer probes that hybridized to distinct regions within the RNA transcript sequences. The brief continues by alleging, “It was well known in the art (and explained in Appellants’ application) that expression products, such as RNA transcripts, are detected by, for example, hybridization to or amplification of a distinct region within the sequence in order to avoid nonspecific hybridization and false positives. See original application, pp. 22-27. Indeed, by hybridizing to a distinct region within the sequence, nonspecific hybridization to undesired sequences can be avoided on with hybridization or amplification.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to the 25 nucleotides of the probes used by applicant.  Applicant has failed to disclose the probes or provide any evidence these probes are more specific than the sequences of von Knebel Doeberitz.  The claims are to detection of the presence or absence of transcripts from the recited SEQ ID NO.  The brief has conceded von Knebel Doeberitz teaches sequences of 800 nucleotides of SEQ ID NO 2 and 30 and 60 nucleotides of SEQ ID NO 3, which would allow for at least the detection of the absence of the recited SEQ ID NO, in addition to the presence of nucleic acids that are transcribed having those sequences.  

Response to Arguments 103
As indicated with respect to the anticipation rejection, the art rejection also relates to the breadth of the   claims in view of the broadest reasonable interpretation in view of the specification.  
	First the claim are drawn to “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would allow for detection of the absence.
	Further while the claims require detecting the presence or absence of the recited SEQ ID NO.  The claim merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  Neither does the specification provide any specific guidance on probes or primers for the detection of sequences with 99% identity to the recited SEQ ID NO.
	The brief alleges the teachings of Von Knebel  Doeberitz teaches methods of diagnosing colon cancer by detecting HERV-H sequence including the sequence of figure 1(which comprises nucleotides 434-1255 of claimed SEQ ID NO 2 and HERV-H (figure 1 of Von Knebel Doeberitz ) that includes nucleotides 650-709, 770-802 with first nucleic acid sequence having at least 99% identity with SEQ ID NO: 2, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  The teachings of the specification are limited to detection of fragmented RNA hybridized to probes of 25 nucleotides on a microarray (the sequences of which are not provided).  The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment.  Further applicant deleted full-length to address the 112(a) rejection in the response of 8/5/2017.  
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification teaches the RNA was fragmented prior to hybridization and thus would not detect sequences of several 7 or more kilobases of DNA.
The brief provides no evidence how the sequences of greater than 25 nucleotides in the claimed SEQ ID NO would not detect the presence or absence a fragment of the recited SEQ ID NO, or how a nucleotide sequence of GenBank accession number AL121761.5  GI:7161782 and GenBank Accession AC079264.23  GI:14670062  would not detect the presence or absence of the  claimed sequence.  One of skill in the art would believe longer nucleotide sequences would have greater specificity than shorter sequences.
Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification asserts 25 nucleotides of the recited SEQ ID NO were identified by bioinformatics to allegedly be specific for the SEQ ID NO and identified the presence of the SEQ ID NO by 
Finally the brief asserts unpredictability of the claim.  However, the brief has not provided any unpredictability of the active steps of the claim of obtaining a sample and detecting.  One of skill in the art recognizes obtaining a sample and detecting the presence or absence of a nucleic acid to be predictable, absent evidence to the contrary.  No such evidence of unpredictability has been provided.
	The brief on page 20 asserts the prior art references are entirely unrelated to detecting RNA expression of the recited sequences in a patient suspected of having colon cancer.  The brief continues by asserting Liang, von Knebel Doeberitz, Lower, and Gimenez does not specifically teach the SEQ ID NO of the claims are correlated with colon cancer.  This argument has been thoroughly reviewed but is not considered persuasive as Liang, von Knebel Doeberitz, Lower, and Gimenez is being relied upon to demonstrates the prior art was examining the relationship of human endogenous retrovirus (HERV) and colon cancer, while von Knebel Doeberitz and Liang teach sequence which read on the breath of the claims.  

The brief continues on page 21 by asserting the sequences of Liang and von Knebel Doeberitz  do not correspond to the claimed genomic sequences.  This 
The brief continues by asserting the rejections do not provide a stated reason to combine of modify the references. This argument has been thoroughly reviewed but is not considered persuasive as the rejection states,” The artisan would be motivated to examiner additional HERV sequences with LTR and region of identity to the sequences of Liang and Knebel  Doeberitz as the art demonstrates numerous HERV sequences were known and expressed in subjects with colon cancer.  Further the artisan would be motivated as the biopsy would allow the artisan to determine if the sequence was expressed, but also allow for examination of histology of other biopsies taken to confirm or identify the presence of colon cancer or polyps and determine if the sequences of GenBank Accession AC079264.23  GI:14670062 nucleotides 9155-15893 have LTR and HERV sequences and GenBank accession number AL121761.5  GI:7161782 nucleotides 48414-53141 comprise HERV and LTR as associated with colon cancer or other characteristics of polyps taken.”
The brief continues by asserting, “(i) Liang and Burt and (ii) von Knebel Doeberitz and Liang Do Not Teach or Suggest Detecting the Recited RNA Transcripts in a Sample From a Human Patient Suspected of Having Colon Cancer.” (page 22). The brief continues by asserting Liang and von Knebel Doeberitz teach sequences with limited identity to the recited SEQ ID NO.  This argument has been thoroughly reviewed but is not considered persuasive as the sequences identified in the rejection are longer than 
The brief continues to attempt to differentiate the SEQ ID NO from the prior art by asserting the SEQ ID NO are genomic sequences and GenBank Accession number EF194101.1 is the sequences of an RNA transcript.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to detection of transcripts transcribed from a sequence having 99% identity with the recited SEQ ID NO.  It is noted the only description in the specification of detection is that a fragment of RNA hybridized to a 25 nucleotide probe that somehow corresponds to the recited sequence.  The specification has not demonstrated any of the sequences are actually transcribed from any of the SEQ ID NO, but is merely inferring it by hybridization of a 25 nucleotide fragment.  
The brief continues by asserting GenBank Accession number EF194101.1 is from chromosome X, while SEQ ID NO 2 and 3 are from chromosomes 1 and 20.  This argument has been thoroughly reviewed  but is not considered persuasive as GenBank Accession AC079264.23  GI:14670062 comprises SEQ ID NO 2 (9156-15001) and teaches nucleotides 9155-15893 have LTR and HERV sequences and is on the X chromosome. 

    PNG
    media_image3.png
    107
    855
    media_image3.png
    Greyscale

Thus SEQ ID NO 2 does not appear to be limited to chromosome 1 as asserted.  Further the claims are not to where something is transcribed, but the detection of the 
The response continues on page 23 asserting the GenBank accession number of Liang is a transcript not a genomic sequence.  These arguments are not persuasive for the reasons of record, as the claims are not directed to detection of genomic DNA, but detection of transcripts.  
The brief continues by asserting the teachings of Burt do not address the deficiencies of von Knebel Doeberitz.  This argument is not persuasive as the sequences of von Knebel Doeberitz would allow for the detection at the presence or absence of nucleotides that hybridize to it and is longer than the 25 nucleotide probes used in the specification to hybridize to fragmented RNA.  Burt provides motivation to 
 The brief asserts he GenBank accession number does not correct this deficiency.  This argument has been thoroughly reviewed but is not considered persuasive as Gen Bank AC087436.5 comprises SEQ ID NO 1 (nucleotides 63217-70680). Gen Bank AC087436.5 teaches 63216-71471 contain numerous LTR and HERV sequences.  Thus the GenBank accession number teaches sequences comprising the elected SEQ ID NO 1, while Stauffer teaches M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 3 with 99% identity (nt2-8806).  Thus the prior art demonstrates sequences with 99% identity were known prior to the filing date of the claims and were known to be HERV-E or have the same nucleic acid sequences 
The brief continues by asserting the claims are not obvious over the teachings of von Knebel Doeberitz in view of Liang, Gimenez, Lower, Paces, von Knebel Doeberitz, and GenBank 1 and 2 for the alleged deficiencies(point 4, page 24).  This argument has been thoroughly reviewed but is not considered persuasive as Liang, von Knebel Doeberitz and Burt provide sequences longer than the 25 nucleotide probes of the specification, would enable the detection of sequences complementary to the sequences, the longer sequences of the art would generally be considered to be more specific than the 25 nucleotide probes.  Further the Genbank accession numbers demonstrate the same bioinformatics used to identify the HERV of the claims were known and used to identify HERV in GenBank.   Finally there is no arguments with respect to detection of the absence or the teachings of Liang teaches EF1940101.12840-2919 are identical to nucleotides 3235-3314 of SEQ ID NO 8.
The brief continues by asserting that while the prior art demonstrates an interest in examining HERV sequences with cancer, none of the prior art specifically identify the recited sequences are correlated with colon cancer (page 24, point 5).  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a correlation with colon cancer.  Applicant specifically deleted a correlation with respect colon cancer from the claim in the response of 4/14/2016 to remove a natural correlation from the claim to address the 101 rejection.  Further Liang teaches, “There are reports indicating that up-regulation of HERV-H is associated with colorectal cancer. Using suppression subtractive hybridization, one HERV-H was found to be up-regulated st column, top of second). Further, Liang teaches, “Our results indicate HERV-HX is up-regulated in colon tumor samples.” (page 472, 1st column).  The title of von Knebel Doeberitz application is “Nucleic Acid encoding an HERV-H polypeptide for diagnosing colorectal cancer.”  Based on the briefs arguments with respect to “suspected of having colon cancer” diagnosing would be only done on subjects suspected of having colon cancer.  
The response further alleges that the art does not specifically suggest RNA is transcribed from the recited GenBank accession numbers (page 24).  This argument has been thoroughly reviewed but is not considered persuasive as applicant previously argued the GenBank accession number Liang is transcribed.  Thus the brief appears to be contradicting itself.  Further the claims are drawn to the detection of the presence or absence (emphasis added).  Thus the claims do not require the SEQ ID NO to be transcribed.  
The brief on the top of page 25 identifies that Lower and Gimenez do not teach all the limitations of the claims.  This is consistent with the rejection being an obviousness type rejection.  The response reviews the teachings of Lower and Gimenez demonstrate that HERV were known prior to the time of filing and demonstrate skilled artisan had an interest in examining expression in cancer samples.  
absence of HERV.  There is no evidence that hybridization of nucleic acids to a probe is anything but predictable.
The brief continues asserting that the teachings of Paces does not demonstrate that the SEQ ID NO were in the database.  This argument has been thoroughly reviewed but is not considered persuasive as Pace is being relied upon to demonstrate the level of interest in HERV in the human genome as the artisan would not spend time making a database to sequences it felt was irrelevant.  The art of von Knebel Doeberitz, Liang, and GenBank accession numbers demonstrate the sequences were known.
The brief in b on page 26 notes there is no known correlation between the recited SEQ ID NO and colon cancer.  This argument has been thoroughly reviewed but is not consider persuasive as the claims require no correlation ( as applicant deleted the 
The brief asserts there is no motivation as there is no correlation.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection of Liange and Burt states,  “The artisan would be motivated to identify subjects with increased expression of a biomarker associated with colon tumors, to provide a more detailed analysis of likelihood of colon cancer.”  The rejection of Liang and Von Knebel  Doeberitz   states,” The artisan would be motivated to detect the sequences of Von Knebel  Doeberitz and Liang to determine if biomarkers associated with colon cancer are present in the samples. .”  The third rejection states, “The artisan would be motivated to examiner additional HERV sequences with LTR and region of identity to the sequences of Liang and Knebel  Doeberitz as the art demonstrates numerous HERV sequences were known and expressed in subjects with colon cancer.  Further the artisan would be motivated as the biopsy would allow the artisan to determine if the sequence was expressed, but also allow for examination of histology of other biopsies 
The brief concludes section by asserting, “the fact that von Knebel Doeberitz and Liang teach that expression of altogether different HERV sequences was known to be correlated to colon cancer is insufficient motivation for persons skilled in the art to assay a biological sample from a patient merely suspected of having colon cancer for detection of the recited RNA transcripts, which were not even known to exist, let alone known to be correlated to colon cancer.”  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings with respected of having colon cancer are subject’s undergoing a biopsy.  The specification on page 21 states, “By way of example, the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”  Thus a subject undergoing a colon biopsy ( and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to better understand the molecular events in the colon leading to the need to require a biopsy.  Further the cited prior art 
The brief asserts there is no motivation as there is no correlation.  This argument has been thoroughly reviewed but is not considered persuasive as detailed previously each and every rejection provides a motivation to combine.  Further this is inconsistent with the teachings of the specification on pages 1-2, which provides similar to the prior art that HERV were known and demonstrate that identifying HERV sequences by bioinformatics and then assaying for transcripts would have been obvious to the skilled artisan (examples 1, 2 and 3).
The brief in point 5, page 28 asserts the rejection has not established a valid reason (motivation) to combine the references.  The brief continues by arguing that one of skill in the art would not be motivated to detect HERV sequences in subjects suspected of having colon cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings with respected of having colon cancer are subject’s undergoing a biopsy.  The specification on page 21 states, “By way of example, the biological sample  may be derived from a biopsy of the colon carried out beforehand in a patient suspected of suffering from colon cancer or may be derived from a biopsy carried out on an organ other than the colon in a patient presenting metastases.”  Thus a subject undergoing a colon biopsy (and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to better understand the molecular events in the colon leading to the need to require a biopsy.  Further the cited prior art specifically demonstrates the art was looking at expression of different HERV in cancers 
The brief continues by asserting that HERV sequences are transcriptionally silent in most normal tissue and somatic cells.  The brief continues by noting “Gimenez, Abstract (explaining that “The majority of HERVs are silent in most physiological contexts, whereas a significant expression is observed in pathological contexts, such as cancers.”  Thus the art demonstrates that HERV are expressed in pathological conditions, such as cancer.  The brief continues to point out where the prior art suggest HERV expression is low or not present in normal tissue.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims are to subjects suspected of having colon cancer.  Subjects suspected of having colon cancer and require a biopsy do not have normal tissue.  Further the only context in the specification with respect to “suspected of having” is subjects having a biopsy, which would only be done on healthy tissue.  
The brief continues arguments with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with colon cancer and no reasonable expectation of success.  This argument is not persuasive as the response has provided no evidence of an unpredictability.  The claims are written require detecting the presence or absence of a nucleotide sequence.  There is no evidence of unpredictability in nucleic acid hybridization.  Further there is no evidence one of skill in the art would not be interested in examining the molecular biology (or 
The brief reiterates the assertion there is no motivation to assay for the recited SEQ ID NO in colon cancer as there is no known correlation.  This argument has been thoroughly reviewed but is not considered persuasive as Von Knebel  Doeberitz, Liang, Gimenez,  Lower, Pace demonstrate the examination of HERV in samples of subjects with and without cancer was known at the time of filing of the claims to provide a better understanding of the cancer, rendering obvious other underlying conditions lead a physician to suspect colon cancer.
The brief continues by asserting that the motivation is contrary to the fundamental principles of science research.  This argument has been thoroughly reviewed but is not considered persuasive as Von Knebel  Doeberitz, Liang, Gimenez,  Lower, Pace demonstrate examining the role of HERV expression in cancer was well studied to better understand the cancer.  Thus it would be obvious to examine biopsies suspected of having cancer to determine if the HERV expression is present or absent in conjunction with the diagnosis of which follows a biopsy.  The prior art demonstrates transcripts with high percent identity over portions were present in subjects with colon cancer.   Thus the prior art has a better nexus, than merely screening subjects for bioinformatically identified HERV sequences, which based on the arguments appears to be inconsistent with the fundamentals of science research.
The brief asserts, “no reasonable molecular biologist would try to identify diagnostic biomarkers of colon cancer by examining undiagnosed samples, such as samples from patients only suspected of having colon cancer.”  This argument has been 
The brief continues by asserting the regions of identity of Von Knebel  Doeberitz and Liang do not provide sufficient motivation.  This argument has been thoroughly reviewed but is not considered persuasive as Von Knebel  Doeberitz and Liang identify transcripts associated with colon cancer, thus examining other sequences identified as HERV and having portions of identity is obvious.  
The brief further asserts on page 34 there is no evidence the short sequences of Von Knebel  Doeberitz and Liang would express RNA.  This argument has been thoroughly reviewed but is inconsistent with the prior arguments the GenBank accession number of Liang is only a transcript.  Further the art of Von Knebel  Doeberitz, Liang, Gimenez,  Lower demonstrate HERFV sequences are expressed in cancers including colon cancer.  
The brief on page 35 asserts the rejection conflates the detection of the recited transcripts with the mere presence of HERV in genomic sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Von Knebel  Doeberitz, Liang, Gimenez,  Lower, Pace identify HERV sequences in the genome and later detect transcripts.  (This is also the basis of the instant application). Further as detailed previously the claims are to the detection of the “presence or absence.” Thus examining HERV sequence identified in GenBank as having LTR and/or being HERVs 
The brief on page 35-36 provides arguments about reasonable expectation of success in undiagnosed subjects with respect to Gimenez.  This argument is not persuasive as the only active steps are obtaining a sample and detecting the presence or absence of transcripts.  There is no evidence of either step being unpredictable.  The brief is again trying to assert the claim requires a correlation to be obvious.  However the claims do not recite a correlation and applicant deleted the correlation to address a 101 rejection.  
The brief asserts there is no reasonable expectation of success using known method such as PCR or hybridization probes to detect known sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the presence or absence.  If there is unpredictability in detecting known nucleic acid sequences, the instant claims and specification suffer from the same unpredictability as neither the specification nor claims provide any specific reagents for the detection of the asserted transcripts.  
The response cites KSR asserting that it would not be predictable to detect the GenBank accession numbers that were not known to be transcribed.    This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the presence or absence.  Further the art of record demonstrates that detecting HERV transcripts following identification of the sequence in the human genome was predictable as the cited art demonstrates others have done it.  

Thus as the brief does not address at all the detection of the absence of the recited nucleotide sequences when the entirety of each sequence was known, the rejection should be maintained.
Further the brief argues unpredictability of detecting the presence of the recited SEQ ID NO in a subject suspected of having colon cancer.  First the only active steps of the claim are obtaining a sample and detecting the presence or absence.  There is no evidence of record that obtaining and detecting the presence of the SEQ ID NO is anything but predictable.  If these steps are anything but predictable the instant specification does not provide any guidance to address the alleged deficiencies.  
Finally the brief has argued the claim construction does not encompass fragments.  This argument is inconsistent with the prosecution history as applicant deleted limitations with respect to the entire or full length sequence to address 112 issues.  Further the teachings of the specification are limited to detection of fragmented RNA samples hybridized to 25 nucleotide probes (of which the sequence is not disclosed).  Thus the arguments are inconsistent with the record in this case as a whole.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634 

/BENNETT CELSA/
Primary Examiner, TC1600                                                                                                                                                                                                       
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.